DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 , 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDowell et al. PG Pub. 2018/0223651 (Dowell).

    PNG
    media_image1.png
    224
    634
    media_image1.png
    Greyscale

Regarding claim 1, McDowell discloses a valve assembly, comprising: a housing (115); a valve body (322, 332) defining a valve bore (111) and disposed in the housing, wherein a relief port (outlet associated with channels 371, 372 discussed in Par. [0040] and labeled in Fig. 3 B above) is formed through the valve body; a flapper (322) movably attached to the valve body between an open position and a closed position to open and close the valve bore (illustrated in Figs. 3A-3B); and a pressure relief assembly (381, 382) operable to open the relief port when a pressure differential across the flapper reaches an activation pressure differential (Measurement devices 381, 382 opens when a predetermined pressure differential is reached to allow fluid communication through the outlet. Measurement devices includes a pressure relief valve, a pop-off valve, and any suitable device configured to open at a predetermine pressure differential. Par. [0040]). (Par. [0033 & 0039-0040]; Fig. 3A-3D).
Regarding claim 8, McDowell discloses a method for performing a wellbore operation, comprising: closing a flapper (322) in a valve disposed in a wellbore to isolate an upper section (111) of the wellbore from a lower section (354) of the wellbore, wherein the valve comprises a pressure relief assembly (381, 382) operable to open a relief port (outlet associated with channels 371, 372 discussed in Par. [0040] and labeled in Fig. 3 B above) through the valve when a pressure differential across the flapper reaches an activation pressure differential (Measurement devices 381, 382 opens when a predetermined pressure differential is reached to allow fluid communication through the outlet. Measurement devices includes a pressure relief valve, a pop-off valve, and any suitable device configured to open at a predetermine pressure differential. Par. [0040]); and evaluating one or more wellbore operating parameters from surface to determine whether the relief port is open (Position of the activated valve 381, 382 can be communicated to the surface. Additionally, when the measurement valve opens, the fluid pressure from the channel is communicated to the control line, which in turn, communicates with the surface. Par. [0041 & 0079]).
Regarding claim 10, McDowell discloses opening the relief port to allow a fluid flow from the lower section to the upper section. (Par. [0040]; Fig. 3C-3D). 
Regarding claim 12, McDowell discloses opening the relief port comprises applying the pressure differential across the flapper to a piston and moving the piston to open the relief port. (Par. [0040]). Examiner contends pressure relief valve and/or a pop-off valve with have a piston actuation member that is activated by a pressure differential.
Claims 1-3, 5-7, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crow US Patent 4,376,464 (Crow).
Regarding claim 1, Crow discloses a valve assembly, comprising: a housing (20a-20d); a valve body  (14a, 14d) defining a valve bore (16) and disposed in the housing, wherein a relief port (89) is formed through the valve body; a flapper (14a) movably attached to the valve body between an open position and a closed position to open and close the valve bore (illustrated in Fig. 1E & 2E); and a pressure relief assembly (74, 845, 86, 82, 78) operable to open the relief port (89) when a pressure differential across the flapper reaches an activation pressure differential (col. 5, lines 26-43 & col. 6, lines 25-28; Fig. 4).
Regarding claim 2, Crow discloses the pressure relief assembly is disposed between the valve body (14a, 14d) and the housing (20a-20d). (Fig. 4). Examiner contends the equalizing sub 12a is between the valve body and housing. 
Regarding claim 3, Crow discloses a piston (74) movably positioned in a relief volume (88) formed between the housing and the valve body. (col. 6, lines 25-33; Fig. 4).
Regarding claim 5, Crow discloses the pressure relief assembly comprises a biasing member (86) operable to bias the piston to close the relief port (89). (col. 5, lines 21-26; Fig. 4).
Regarding claim 6, Crow discloses the biasing member (86) comprises a spring member (86). (col. 5, lines 21-26; Fig. 4)
Regarding claim 7, Crow discloses the piston (74) is movable in the relief volume (88) from a first location to a second location, the relief port is closed when the piston is in the first location (relief port is closed; col. 5, lines 18-25), and the relief port at least partially open when the piston is in the second location (relief port is open; col. 6, lines 25-33).
Regarding claim 15, Crow discloses an isolation valve, comprising: a housing (20a-20d); a valve body (12a, 14a,14d) disposed in the housing, wherein the valve body comprises a valve bore (16) extending through the valve body, a relief volume (88) is formed between the valve body and the housing, and a relief port (89) is formed through the valve body to provide fluid communication between the valve bore and the relief volume (col. 5, lines 40-59; Fig. 4); a flapper (14a) coupled to the valve body and movable between an open position and a closed position to open and close the valve bore (illustrated in Fig. 1E & 2E); a piston (74) disposed in the relief volume, wherein the piston is movable to open and close the relief port (col. 5, lines 26-43 & col. 6, lines 25-33; Fig. 4); and a biasing member (86) connected to the piston to bias the piston to close the relief port when a pressure differential across the flapper is less than an activation pressure differential (col. 5, lines 21-26; Fig. 4). (Abstract; Fig. 1E, 2E & 4).
Regarding claim 18, Crow discloses the biasing member (86) comprises a spring member (86) operable to bias the piston to close the relief port  (col. 5, lines 21-26; Fig. 4).
Regarding claim 19, Crow discloses the activation pressure differential is associated with a design pressure of the flapper. (col. 5, lines 36-46). The flapper valve 14a will not be move until a certain pressure differential is achieved.
Regarding claim 20, Crow discloses a lower end of the relief volume is in fluid communication with the valve bore. (col. 5, lines 29-35; Fig. 4). Illustrated by the arrows in Fig. 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDowell in view of Lohbeck PG Pub. 2005/0000687 (Lohbeck).
Regarding claim 14, McDowell discloses the pressure relief assembly (valve 381, 382) but does not state the valves have spring member. In McDowell the valves can be pressure relief valve, a pop-off valve, and any suitable device configured to open at a predetermine pressure differential. Par. [0040].
Nonetheless, Lohbeck discloses a pressure relief valve can be spring loaded. (Par. [0027]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify McDowell pressure relief valve with a spring as taught by Lohbeck for the purpose of returning a valve to the original configuration once a differential pressure is removed. This would achieve the predictable result of resetting the valve.
Allowable Subject Matter
Claims 4, 9, 11, 13 and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	




/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676